DETAILED ACTION
The instant application having Application No. 16/741,013 has a total of 20 claims pending in the application.  There are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 1/13/2020 and 7/21/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Physical layer design for NR IAB”, 3GPP TSG WG1 Meeting #95 R1-1812198 (hereinafter, Huawei).

“an IAB node can be configured with lAB-node specific resources in time in order to support TDM between its parent backhaul link, child backhaul link, and access link” – See Section 3), the method comprising:
selectively muting one or more synchronization signal block (SSB), transmissions; and during the muting, monitoring an SSB transmission from another node (“an IAB node should mute its own SSB transmissions in order to perform measurement based on the SSBs transmitted from other IAB nodes” – See Section 2.1; “For a given MB node, its SSB transmission should be muted in order to perform discovery and measurement of other IAB nodes if the SMTC configured for this IAB node is overlapped with its SSB transmission” – See Section 2.1; See also Fig. 1; An IAB node selectively mutes its SSB and measures/monitors SSBs from other IAB nodes (another node)).

Regarding Claim 2, Huawei teaches the method of Claim 1.  Huawei further teaches that the one or more SSB transmissions are selectively muted on at least one of an individual SSB basis or a burst set basis (“an IAB node should mute its own SSB transmissions in order to perform measurement based on the SSBs transmitted from other IAB nodes” – See Section 2.1; “For a given MB node, its SSB transmission should be muted in order to perform discovery and measurement of other IAB nodes if the SMTC configured for this IAB node is overlapped with its SSB transmission” – See Section 2.1; See also Fig. 1; As shown in Fig. 1, the IAB node mutes an SSB set (burst set) basis).

Regarding Claim 3, Huawei teaches the method of Claim 1.  Huawei further teaches that the one or more SSB transmissions are selectively muted in a complementary manner between the node and another node (“an IAB node should mute its own SSB transmissions in order to perform measurement based on the SSBs transmitted from other IAB nodes” – See Section 2.1; “For a given MB node, its SSB transmission should be muted in order to perform discovery and measurement of other IAB nodes if the SMTC configured for this IAB node is overlapped with its SSB transmission” – See Section 2.1; See also Fig. 1; As shown in Fig. 1, the IAB nodes mute their SSB transmissions in a complementary manner.  For example, IAB node 1 mutes a first SSB, IAB node 2 mutes a second SSB, IAB node 3 mutes a third SSB, and so on in a round robin pattern).

Regarding Claim 6, Huawei teaches the method of Claim 1.  Huawei further teaches that the one or more SSB transmissions are selectively muted in the node in a collaborative manner between the node and any connected nodes (“an IAB node should mute its own SSB transmissions in order to perform measurement based on the SSBs transmitted from other IAB nodes” – See Section 2.1; “For a given MB node, its SSB transmission should be muted in order to perform discovery and measurement of other IAB nodes if the SMTC configured for this IAB node is overlapped with its SSB transmission” – See Section 2.1; See also Fig. 1; As shown in Fig. 1, the IAB nodes mute their SSB transmissions in a collaborative manner.  For example, IAB node 1 mutes a first SSB so that it can monitor/measure the SSBs from neighboring IAB nodes.  IAB ndoes 2 and 3 perform similar collaborative SSB muting using this pattern).

Claim 13 is rejected based on reasoning similar to Claim 1.
Claim 14 is rejected based on reasoning similar to Claim 2.
Claim 15 is rejected based on reasoning similar to Claim 3.
Claim 18 is rejected based on reasoning similar to Claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 5, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Physical layer design for NR IAB”, 3GPP TSG WG1 Meeting #95 R1-1812198 (hereinafter, Huawei) in view of You et al. (US 2020/0145912).

Regarding Claim 4, Huawei teaches the method of Claim 1.  Huawei does not explicitly teach that the node and one or more neighboring nodes of the telecommunication system exchange SSB configuration information and adjust their SSB configurations accordingly. 
However, You teaches that a node and one or more neighboring nodes of the telecommunication system exchange SSB configuration information and adjust their SSB configurations accordingly. 
(“This discovery signal may be in the form of a synchronization signal block (SSB) according to an NR specification” – See [0144]; “Referring to FIG. 16, a parent node transmits a discovery signal transmission configuration and a discovery signal detection configuration to a child node (S1610 and S1620)” – See [0213]; “The child node performs discovery signal transmission and detection (S1640)” – See [0215]; “transmitting a detection signal to a neighboring node based on the detection configuration” – See [0008]; See also Fig. 16; A parent and child node (node and one or more neighboring nodes) exchange SSB configuration information, and the child node accordingly adjusts the transmission configuration of its SSB based on the information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei such that the node and one or more neighboring nodes of the telecommunication system exchange SSB configuration information and adjust their SSB configurations 

Regarding Claim 5, Huawei teaches the method of Claim 1.  Huawei does not explicitly teach that a donor or parent node of the telecommunication network provides an SSB configuration for all child nodes of the donor or parent node or for all next-level child nodes of the donor or parent node.
However, You teaches that a donor or parent node of the telecommunication network provides an SSB configuration for all child nodes of the donor or parent node or for all next-level child nodes of the donor or parent node (“This discovery signal may be in the form of a synchronization signal block (SSB) according to an NR specification” – See [0144]; “Referring to FIG. 16, a parent node transmits a discovery signal transmission configuration and a discovery signal detection configuration to a child node (S1610 and S1620)” – See [0213]; See also Fig. 16; The parent node provides the SSB configuration to the child node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei such that a donor or parent node of the telecommunication network provides an SSB configuration for all child nodes of the donor or parent node or for all next-level child nodes of the donor or parent node for the same reasons as those given with respect to Claim 4.

Regarding Claim 11, Huawei teaches the method of Claim 1.  Huawei does not explicitly teach that the node assumes an SSB configuration and an SSB measurement periodicity different from those assumed when accessing the telecommunication network for a first time.
However, You teaches that the node assumes an SSB configuration and an SSB measurement periodicity different from those assumed when accessing the telecommunication network for a first “The parent node transmits an IAB measurement configuration to the child node (S24040)” – See [0422]; See also Fig. 24; A new/additional SSB configuration is received and thus, the SSB configuration is different than the original configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei such that the node assumes an SSB configuration and an SSB measurement periodicity different from those assumed when accessing the telecommunication network for a first time.  Motivation for doing so would be to enable the IAB nodes to discover each other when a new node occurs (See You, [0187]).

Claim 16 is rejected based on reasoning similar to Claim 4.
Claim 17 is rejected based on reasoning similar to Claim 5.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Physical layer design for NR IAB”, 3GPP TSG RAN WG1 Meeting #95 R1-1812198 (hereinafter, Huawei) in view of “Discussions on mechanisms to support NR IAB scenarios”, 3GPP TSG RAN WG1 Meeting #95 R1-1812564 (hereinafter, LG).

Regarding Claim 7, Huawei teaches the method of Claim 1.  Huawei does not explicitly teach that the one or more SSB transmissions are selectively muted in the node in a collaborative manner only between the node and other nodes in a same hop as the node.
However, LG teaches that the one or more SSB transmissions are selectively muted in the node in a collaborative manner only between the node and other nodes in a same hop as the node (“transmission/muting pattern can be considered to handle half duplex problem. For that, TDM is necessary among IAB SSBs. Since TDM with each IAB is inefficient when there are a large number of IAB nodes, grouping of IAB nodes can be considered for scalable IAB discovery mechanism. SSB transmissions are TDMed among each group. Grouping methods can be considered as follows: Hop based grouping” – See Section 2; “Each group can have different transmission or muting pattern. The following transmission or muting pattern can be considered: •SSB with different offset or periodicity: can be considered for transmission pattern. For example, multiple of # of hops makes different periodicity by multiplying” – See Section 2; The SSBs are muted in a collaborative manner between nodes with the same number of hops).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei such that the one or more SSB transmissions are selectively muted in the node in a collaborative manner only between the node and other nodes in a same hop as the node.  Motivation for doing so would be to provide a scalable IAB discovery mechanism.

Claim 19 is rejected based on reasoning similar to Claim 7.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Physical layer design for NR IAB”, 3GPP TSG WG1 Meeting #95 R1-1812198 (hereinafter, Huawei) in view of “Discussions on mechanisms to support NR IAB scenarios”, 3GPP TSG RAN WG1 Meeting #95 R1-1812564 (hereinafter, LG) and You et al. (US 2020/0145912).

Regarding Claim 8, Huawei teaches the method of Claim 1.  Huawei does not explicitly teach that the one or more SSB transmissions are selectively muted based on a node topology.
However, LG teaches that the one or more SSB transmissions are selectively muted based on a node topology (“transmission/muting pattern can be considered to handle half duplex problem. For that, TDM is necessary among IAB SSBs. Since TDM with each IAB is inefficient when there are a large number of IAB nodes, grouping of IAB nodes can be considered for scalable IAB discovery mechanism. SSB transmissions are TDMed among each group. Grouping methods can be considered as follows: Hop based grouping” – See Section 2; “Each group can have different transmission or muting pattern. The following transmission or muting pattern can be considered: •SSB with different offset or periodicity: can be considered for transmission pattern. For example, multiple of # of hops makes different periodicity by multiplying” – See Section 2; The SSBs muting pattern is based on a hop count/topology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei such that the one or more SSB transmissions are selectively muted based on a node topology.  Motivation for doing so would be to provide a scalable IAB discovery mechanism.
Huawei does not explicitly teach that the SSB transmissions are configured or reconfigured in a semi-persistent manner by upper layer signaling or in a dynamic manner.
However, You teaches that the SSB transmissions are configured or reconfigured in a semi-persistent manner by upper layer signaling or in a dynamic manner (“This discovery signal may be in the form of a synchronization signal block (SSB) according to an NR specification” – See [0144]; “a configuration associated with transmission of discovery signal A (discovery signal A configuration) may be transmitted semi-statically through RRC” – See [0340]; The SSB is configured semi-statically (semi-persistent) using RRC (upper layer) signaling).
It would have been obvious to one of ordinary skill in the art to modify Huawei such that the SSB transmissions are configured or reconfigured in a semi-persistent manner by upper layer signaling or in a dynamic manner.  Motivation for doing so would be to enable a parent node to forward configuration information from a DgNB to a child node (See You, [0340]).

Claim 20 is rejected based on reasoning similar to Claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Physical layer design for NR IAB”, 3GPP TSG WG1 Meeting #95 R1-1812198 (hereinafter, Huawei) in view of Nam et al. (US 2018/0262313).

Regarding Claim 10, Huawei teaches the method of Claim 1.  Huawei does not explicitly teach that at least some of information included in a Physical Broadcast Channel (PBCH) is removed or muted from the one or more SSB transmissions.
However, Nam teaches that at least some of information included in a Physical Broadcast Channel (PBCH) is removed or muted from the one or more SSB transmissions (“the UE is configured to assume that the first NSS SS blocks are transmitted and the others are muted” – See [0277]; “each SS block may comprise PSS/SSS /PBCH/TRS” – See [0160]; An SS block (SSB), which includes a PBCH, is muted.  Thus, at least some of a PBCH is muted from one or more SSB transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huawei such that at least some of information included in a Physical Broadcast Channel (PBCH) is removed or muted from the one or more SSB transmissions since the PBCH is part of the SSB which is being muted by Huawei.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Physical layer design for NR IAB”, 3GPP TSG WG1 Meeting #95 R1-1812198 (hereinafter, Huawei) in view of Novlan et al. (US 2021/0029765).


However, Novlan teaches that the node is operable to perform the IAB with a state indicator to differentiate an IAB mobile terminal from an access user equipment (UE) (“As a result, while the same physical signals can be used for both the UE and the IAB node, different configurations of the resources and/or transmission period(s) of the signals used for initial access for access UEs and IAB nodes can be required. In addition, since the UE functionality for IAB nodes is not fully identical with access UEs (e.g., optimized physical layer parameters, support for control plane messaging related to relay route/topology management) the network can identify which UEs performing initial access are normal access UEs 500 or IAB nodes with UE functionality 502” – See [0073]; IAB nodes and regular UEs are differentiated by the use of different resource configurations/transmission periods (state indicator) of signals used for initial access).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huawei such that the node is operable to perform the IAB with a state indicator to differentiate an IAB mobile terminal from an access user equipment (UE).  Motivation for doing so would be to enable the network to identify which UEs performing initial access are normal access UEs or IAB nodes with UE functionality since the UE functionality for IAB nodes is not fully identical with access UEs.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478